                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF HAWAII

PATRICIA GROSSMAN
                                                       )        Case. No. CV 18-00493-DKW-RT
                                                       )
                                                       )        ORDER GRANTING MOTION TO
                   Plaintiff,                          )        APPEAR PRO HAC VICE AS TO
                                                       )        ____________________________
                                                                BRIAN K. KELSEY
                          vs.                          )
                                                       )
HAWAII GOVERNMENT EMPLOYEES
ASSOCIATION / AFSCME LOCAL 152 et al.                  )
                                                       )
            Defendant.                                 )
  ______________________________                       )

                                ORDER GRANTING MOTION
                                TO APPEAR PRO HAC VICE

                                        BRIAN K. KELSEY
         The Court GRANTS the Motion of ___________________________ to
  Appear Pro Hac Vice.

   Name of Attorney:        BRIAN K. KELSEY
   Firm Name:               Liberty Justice Center
   Firm Address:            190 S. LaSalle Street, Suite 1500
                            Chicago, IL 60603

   Attorney CM/ECF
   Primary email address: bkelsey@libertyjusticecenter.org

   Firm Telephone:          (312) 263-7668
   Party Represented        Plaintiff, Patricia Grossman




         IT IS SO ORDERED.
                                    January 31, 2019.
         DATED: Honolulu, Hawaii, ___________________________________


                                                    /s/ Rom A. Trader
                                                   Rom A. Trader
                                                   United States Magistrate Judge
